CUNNINGHAM, J.,
Dissenting in Part.—I dissent from that part of the judgment rendered imposing a penalty. No record has been filed in tins court from which this court is able to ascertain whether there was sufficient cause for taking an appeal. The penalty is imposed under the authority of paragraph 1272, Civil Code of 1913, which is as follows:
“When the supreme court'shall be of opinion that an appeal has been taken for delay, and that there was not sufficient cause for taking, an appeal, it may, in its discretion, include in its judgment such additional sum, not exceeding ten per cent of the judgment appealed from, if such judgment be for the recovery of money, and not exceeding five hundred dollars in other cases, as the court may deem proper, as damages for a frivolous appeal.”
I am of opinion from the facts shown that the appeal was taken for delay, but the statute requires that this court shall also be of opinion that there was not sufficient cause *123for taking an appeal before damages are imposed, and, as to whether sufficient grounds for appeal exist, I have nothing upon which to form an opinion; no record being on file. In a proper ease a penalty imposed is beneficial, but before imposing a penalty a proper case must arise.